UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 17, 2011 DELANCO BANCORP, INC. (Exact name of registrant as specified in its charter) United States 0-52517 36-4519533 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS EmployerIdentification No.) 615 Burlington Avenue, Delanco, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(856) 461-0611 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; election of Directors; Appointment of certain Officers; Compensatory Arrangements of Certain Officers. OnAugust 17, 2011,Donald R. Neff resigned from the Boards of Directors of Delanco Bancorp, Inc. (the "Company") and its wholly-owned subsidiary, Delanco Federal Savings Bank.At the time of the resignation, there were no disagreements between Mr. Neff and the Company on any matter relating to the Company’s operations, policies and practices.The resignation is effective as of August 22, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DELANCO BANCORP, INC. (Registrant) Date:August 23, 2011 By: /s/ James E. Igo James E. Igo President and Chief Executive Officer
